09-0259-ag
    Bouba v. Holder
                                                                                  BIA
                                                                             Weisel, IJ
                                                                          A079 572 470
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 12 th day of January, two thousand ten.

    PRESENT:
             JON O. NEWMAN,
             ROBERT A. KATZMANN,
             BARRINGTON D. PARKER,
                    Circuit Judges.
    ______________________________________

    HAMEDOU BOUBA,
             Petitioner,

                      v.                                   09-0259-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL, 1 ET AL.,
             Respondents.
    ______________________________________

    FOR PETITIONER:               Brian I. Kaplan, New York, N.Y.




             1
          Pursuant to Federal Rule of Appellate Procedure
    43(c)(2), Attorney General Eric H. Holder, Jr., is
    automatically substituted for former Acting Attorney General
    Mark Filip as a respondent in this case.
FOR RESPONDENTS:          Tony West, Assistant Attorney
                          General; Linda S. Wernery, Assistant
                          Director; Scott Rempell, Attorney,
                          Office of Immigration Litigation,
                          United States Department of Justice,
                          Washington, D.C.


    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED, that the petition for review

is DENIED in part and DISMISSED in part.

    Hamedou Bouba, a native and citizen of Mauritania,

seeks review of a December 18, 2008 order of the BIA

affirming the April 17, 2007 decision of Immigration Judge

(“IJ”) Robert D. Weisel, which denied his application for

asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”).     In re Hamedou Bouba,

No. A079 572 470 (B.I.A. Dec. 18, 2008), aff’g No. A079 572

470 (Immig. Ct. N.Y. City Apr. 17, 2007).     We assume the

parties’ familiarity with the underlying facts and

procedural history in this case.

    Under the circumstances of this case, we consider both

the IJ’s and the BIA’s opinions “for the sake of

completeness.”     Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

2008).   The applicable standards of review are well-

established.     Corovic v. Mukasey, 519 F.3d 90, 95 (2d Cir.


                                2
2008); Salimatou Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir.

2008).

    Substantial evidence supports the agency’s conclusion

that, due to changed country conditions in the 18 years

since Bouba was expelled from Mauritania, his fear of future

persecution is not well-founded.    See 8 C.F.R.

§ 1208.13(b)(1); see also 8 C.F.R. § 1208.16(b)(1)(A).      The

agency supported its finding of a fundamental change in

circumstances in Mauritania by noting that the 2006 U.S.

Department of State Country Report on Human Rights Practices

in Mauritania indicated that the president of Mauritania was

overthrown in 2005, and that “[m]any returnees received

their original homes, some property, and all or a portion of

their land.”    Importantly, the agency supplemented that

finding with evidence and analysis particular to Bouba’s

case.    See Tambadou v. Gonzales, 446 F.3d 298, 303 (2d Cir.

2006).    For example, the IJ noted that while the 2006 Report

indicated that some returnees had not received

identification cards upon their return, Bouba was able to

obtain his identification card when he returned to

Mauritania in 1996.    The agency also acknowledged that when

Bouba returned, he was threatened by the individuals who had

taken his property, but was not harmed, and had no


                               3
difficulty with the Mauritanian authorities.

     Ultimately, the IJ found that although the record

contained evidence of continuing racial discrimination in

Mauritania, that evidence was insufficient to suggest that

the persecutory policies of the previous government were

ongoing such that Bouba reasonably feared future

persecution. 2   See Liu v. Holder, 575 F.3d 193, 196 (2d Cir.

2009).

     Because the agency’s finding that Bouba did not have a

well-founded fear of persecution was supported by

substantial evidence, it did not err in denying his claims

for asylum and withholding of removal because both claims

shared the same factual predicate.    See Paul v. Gonzales,

444 F.3d 148, 156 (2d Cir. 2006).    Finally, we are without

jurisdiction to address the IJ’s denial of Bouba’s CAT

claim, because he failed to exhaust his challenge to the

denial of that relief before the BIA.    See 8 U.S.C.

§ 1252(d); Karaj v. Gonzales, 462 F.3d 113, 119 (2d Cir.

2006).



     2
      Although Bouba states generally that a letter he
submitted to the BIA supports his claim, he does not
challenge the BIA’s refusal to remand the case for
consideration of this new evidence, waiving any such
challenge. See Yueqing Zhang v. Gonzales, 426 F.3d 540, 545
n.7 (2d Cir. 2005); 8 C.F.R. § 1003.1(d)(3)(iv).

                               4
    For the foregoing reasons, the petition for review is

DENIED in part and DISMISSED in part.   As we have completed

our review, the pending motion for a stay of removal in this

petition is DISMISSED as moot.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk

                           By:___________________________




                             5